Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 1 of 46 PageID #:2745




                           Exhibit C
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 2 of 46 PageID #:2745



                                                                      Page 1

1                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
2                            EASTERN DIVISION
3        T.S. and Q.B., a minor by and      )
         through his grandparent and        )
4        guardian, V.P.                     )
         On behalf of themselves and all    )
5        others similarly situated          )
                        Plaintiffs,         )
6            vs.                            ) 1:16-cv-08303
         TWENTIETH CENTURY FOX TELEVISION, )
7        a division of TWENTIETH CENTURY    )
         FOX FILM CORPORATION; FOX          )
8        BROADCASTING COMPANY; TWENTY-      )
         FIRST CENTURY FOX, INC.; THE       )
9        COUNTY OF COOK, ILLINOIS; THE      )
         CHIEF JUDGE OF THE CIRCUIT COURT )
10       OF COOK COUNTY, in his official    )
         capacity; LEONARD DIXON; and       )
11       JOHN DOES 1 through 20,            )
                                            )
12                      Defendants.         )
13
14                The Videotaped Deposition of      Q.B.                       ,
15       taken before JEANINE WATKINS, C.S.R., pursuant to
16       the provisions of the Federal Rules of Civil
17       Procedure of the United States District Court,
18       pertaining to the taking of depositions, taken at
19       3825 Campton Hills Road, St. Charles, Illinois,
20       commencing at the hour of approximately 10:00
21       o'clock a.m. on August 6, 2018.
22
23
24

                                 Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 3 of 46 PageID #:2745
Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 4 of 46 PageID #:2745
Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 5 of 46 PageID #:2745
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 6 of 46 PageID #:2745



                                                                     Page 37

1        Shift gears a second.           What about when school was
2        not in session?
3              A.       Can't leave out the TV area.
4                       MR. WEIL:     There is no question.           Give him
5        a second.
6        BY MR. HORVAT:
7              Q.       So, school is not in session on a typical
8        day in the JTDC.           Do you have to get up at a
9        specific time?
10                      MR. WEIL:     Object to form.
11                      THE WITNESS:     Yeah.
12       BY MR. HORVAT:
13             Q.       And what time would that be, sir?
14             A.       8:00 o'clock.      Got to be up before 8:30.
15             Q.       What happens at 8:30?
16             A.       Breakfast comes on the unit.
17             Q.       And how long are you allowed to have
18       breakfast?
19             A.       Same as any other day.              An hour, I guess.
20             Q.       And once your hour is up on a non-school
21       day, what do you do?           What happens next?
22                      MR. WEIL:     Object to form.
23                      THE WITNESS:     Go to the TV area.
24       BY MR. HORVAT:


                                 Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 7 of 46 PageID #:2745



                                                                     Page 38

1              Q.       And is this the same area that we talked
2        about where you can play cards and things of this
3        nature.
4              A.       No.     TV area and there is the table area.
5        The day room, where everything -- there is a TV
6        area.      TV and chairs.         And the table area where we
7        eat and play cards at.
8              Q.       Okay.     So, you call the TV area, it's a
9        different part of the pod or day area?
10             A.       Yes.
11             Q.       But it's all one big room?
12             A.       Yeah.
13             Q.       How long do you remain in that area on a
14       non-school day after --
15                      MR. WEIL:     Object to form.
16       BY MR. HORVAT:
17             Q.       -- after you've had breakfast?
18                      MR. WEIL:     I'm sorry.          Object to form.
19                      THE WITNESS:       Can't put on TV until after
20       lunch so basically after 12:00 o'clock.
21       BY MR. HORVAT:
22             Q.       So, from roughly 9:00 o'clock to 12:00
23       o'clock you're in your day room; is that right?
24             A.       Yes.


                                   Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 8 of 46 PageID #:2745



                                                                     Page 39

1               Q.      And during that time do you have to ask for
2        permission to get up and walk around?
3               A.      Yeah.
4               Q.      And at approximately 12:00 o'clock what
5        happens?
6               A.      You can get on the phone or you can play
7        cards or it will probably be time for rec, but I
8        doubt it.
9               Q.      So, I might have asked a bad question.                 So
10       that's what you've been doing from the 9:00 to
11       12:00, right?           Playing cards or getting on the
12       phone, things of that nature?
13              A.      No.     That's what you do after, after 12:00
14       o'clock.
15              Q.      What do you do between 9:00 and 12:00
16       then?
17              A.      Sit down and watch TV.
18                      MR. WEIL:     Object to form.          Andrew, are we
19       talking about weekends?
20                      MR. HORVAT:      I'm talking about a typical
21       day.        You can lodge a legal objection.             If you want
22       a standing objection to every single question I ask
23       go ahead and do it.
24                      MR. WEIL:     No, I don't want to do it.           I


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 9 of 46 PageID #:2745



                                                                     Page 40

1        just want to clarify the record.
2                       MR. HORVAT:       I'm not going to clarify a
3        record is this a summer day, spring day.                  I'm not
4        going to do that.           So, if you want to continue to
5        object I don't have a problem with that but just
6        wasting the record.
7                       MR. WEIL:      Continue to object then.
8        BY MR. HORVAT:
9              Q.       So, at 12:00 o'clock on a non-school day,
10       are you allowed to make phone calls now?
11                      MR. WEIL:      Object to form.
12                      THE WITNESS:        Yes.
13       BY MR. HORVAT:
14             Q.       And how long does that -- what else are you
15       allowed to do at that time?
16                      MR. WEIL:      Same objection.
17                      MR. HORVAT:       I gave you a standing
18       objection, Steve, if you want it.
19                      MR. WEIL:      I'm not going to object to every
20       single questions but I'll object to ones that I
21       think are appropriate.
22       BY MR. HORVAT:
23             Q.       Mr.   Q.B.       so, at 12:00 o'clock on a
24       non-school day, what do they call that time?                   What's


                                     Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 10 of 46 PageID #:2745



                                                                     Page 41

1        that period?
2                       MR. WEIL:     Same objection to form.
3                       THE WITNESS:       We got TV around that time.
4        BY MR. HORVAT:
5              Q.       How long are you to be remain in the TV
6        area?
7                       MR. WEIL:     Same objection.
8                       THE WITNESS:       The TV area, you go to.
9        BY MR. HORVAT:
10             Q.       For how long?
11             A.       Until time to go up.
12             Q.       Go up where?
13             A.       Our cells.
14             Q.       What time would that be?
15             A.       Same time.      Like 2:00 o'clock.
16                      MR. WEIL:     Same objection.
17       BY MR. HORVAT:
18             Q.       And is the 2:00 o'clock period, is that for
19       the count that you discussed with me earlier?
20             A.       Yeah.
21             Q.       So, just so I'm clear, from, on a day when
22       school is in session you're in some area of the pod
23       from nine to 2:00 o'clock until they do a head
24       count?


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 11 of 46 PageID #:2745



                                                                       Page 42

1              A.       Yeah.
2                       MR. WEIL:     Object to form.
3        BY MR. HORVAT:
4              Q.       During that time are you provided -- do
5        they take you for recreation or are you provided
6        recreation?
7                       MR. WEIL:     Object to form.
8                       THE WITNESS:       No.     Recreation is only on
9        second shift.          Only time something happen like that
10       in the morning if it's like a program or something
11       like that.
12       BY MR. HORVAT:
13             Q.       Okay.   After the 2:00 p.m. head count, what
14       happens next?
15                      MR. WEIL:     Same objection.
16                      THE WITNESS:       Afternoon.          Do the same thing
17       we do every day.
18       BY MR. HORVAT:
19             Q.       Kind of the same thing?
20                      MS. WEST:     I can't hear you.            Can you speak
21       up, please?
22                      THE WITNESS:       Come out of the room and do
23       the same thing we do every day.
24       BY MR. HORVAT:


                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 12 of 46 PageID #:2745



                                                                     Page 43

1              Q.       Which is what?        TV?
2              A.       TV, play cards, get on the phone, work out.
3              Q.       And at some point in time during the
4        evening do they come and get you for recreation?
5                       MR. WEIL:     Same objection.
6                       THE WITNESS:       Yes.
7                       MR. WEIL:     Foundation.
8        BY MR. HORVAT:
9              Q.       When does that usually occur?
10                      MR. WEIL:     Same objection.
11                      THE WITNESS:       3:00 to 4:00.        4:00 to 5:00.
12       5:00 o'clock is dinner.              Like 6:00 to 7:00.       7:00 is
13       level time.
14       BY MR. HORVAT:
15             Q.       What's a level time?
16             A.       If you're on level one you go up at seven.
17       Level two go up at 7:45.
18             Q.       What do you mean, go up?
19             A.       Like go in your cell.             You're done for the
20       night.
21             Q.       Okay.   So, if there is 12 or 13 residents
22       on the pod and they are taken to, for instance, the
23       gym, do they all go together?
24                      MR. WEIL:     Object to form.


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 13 of 46 PageID #:2745



                                                                     Page 44

1                       THE WITNESS:       If you want to.
2        BY MR. HORVAT:
3               Q.      Okay.
4               A.      Some kids can refuse.
5               Q.      And I guess I was a little unclear with
6        your answer.           So on the evening shift after that
7        2:00 p.m. head count, what time typically are you --
8        is recreation done?
9                       MR. WEIL:     Object to form.
10                      THE WITNESS:       Whatever the schedule say.
11       BY MR. HORVAT:
12              Q.      How long are you usually given recreation
13       for?
14              A.      60 minutes, an hour.
15                      MR. WEIL:     Objection, form.
16       BY MR. HORVAT:
17              Q.      Pardon me, sir?
18              A.      60 minutes, an hour.
19              Q.      And how often on a typical non-school day
20       is the recreation done in, say, the gyms?
21                      MR. WEIL:     Object to form, foundation.
22                      THE WITNESS:       Almost every day.       When we
23       got no other place to go.               So we go to the gym.
24       BY MR. HORVAT:


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 14 of 46 PageID #:2745



                                                                     Page 45

1              Q.       Is that where typically where most of the
2        of the recreation is held in one of the two gyms?
3              A.       Yes.
4                       MR. WEIL:    Object to form.
5        BY MR. HORVAT:
6              Q.       When are you allowed to go out into the
7        yard for recreation?
8                       MR. WEIL:    Object to form.
9                       THE WITNESS:      Summertime.
10       BY MR. HORVAT:
11             Q.       And in the wintertime probably not then?
12             A.       No.
13             Q.       What about in spring?
14             A.       Depends on how it is outside.
15             Q.       Just depends on the weather?
16             A.       Yeah.
17             Q.       When it's summertime when the weather is
18       good, how often are you guys allowed to go to the
19       yard?
20                      MR. WEIL:    Object to form.
21                      THE WITNESS:      Two days out of the week,
22       whenever it's open.
23       BY MR. HORVAT:
24             Q.       So, two days out of the week would be


                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 15 of 46 PageID #:2745



                                                                     Page 46

1        typical when the weather permits it?
2              A.       (The witness nodded.)
3                       MR. WEIL:     Object to form.
4        BY MR. HORVAT:
5              Q.       Is that a yes, sir?
6              A.       Yes.
7              Q.       Let's talk about school itself, okay?
8        We'll talk about school when Empire was not filming
9        at the JTDC.           You said you had four classes per day?
10             A.       Yeah.
11             Q.       What kinds of classes would you take?
12             A.       Language Arts.        Math.       Social Studies.
13       History.
14             Q.       And during those hours are the teachers
15       instructing you, or are you doing homework by
16       yourself?        What typically happens?
17             A.       Both.     They instruct me and they pass out
18       work.
19             Q.       You take quizzes in class and things of
20       this nature?
21             A.       Yeah.
22             Q.       Can you tell me, and if you can't that's
23       fine, how often the teachers lecture as opposed to
24       just you sitting there doing work by yourself?                     No?


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 16 of 46 PageID #:2745



                                                                     Page 53

1              A.       Yes.
2              Q.       Let's talk about programming at the JTDC.
3              A.       Okay.
4              Q.       You told me earlier that on occasion
5        classrooms would be used for programming, right?
6              A.       Yes.
7              Q.       What types of programming occurred at the
8        JTDC?
9              A.       DJ, programming, barber school.            You adopt
10       a pod.         And they have these little tournaments, play
11       tournaments, chess tournaments.
12             Q.       Are these voluntary programs, like you can
13       do them if you want, you don't have to do them if
14       you don't want?
15             A.       You can do them if you want, only if you're
16       on a level.           If you're not on the level you're not
17       going to get invited.
18             Q.       So, only those on three and four --
19             A.       Yes.
20                      MR. WEIL:     Object to form, foundation.
21       BY MR. HORVAT:
22             Q.       -- are invited?         Is that true, Mr.        Q.B.

23       on three and four they would get invited but on one
24       and two would not?


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 17 of 46 PageID #:2745



                                                                     Page 54

1                       MR. WEIL:      Object to form.
2                       THE WITNESS:       Yes.
3        BY MR. HORVAT:
4              Q.       Did these activities occur -- do these
5        activities occur both -- strike that.
6                       Do these activities occur both while school
7        is in session and while school is out of session?
8                       MR. WEIL:      Object to form.         Foundation.
9                       THE WITNESS:       No school out of session.
10       BY MR. HORVAT:
11             Q.       Well, there is periods of time where school
12       is not in session at the JTDC, right?
13             A.       Yes.
14             Q.       Is programming offered during that time?
15                      MR. WEIL:      Object to form, foundation.
16                      THE WITNESS:       Yeah.
17       BY MR. HORVAT:
18             Q.       Is programming likewise offered when school
19       is in session?
20                      MR. WEIL:      Same objection.
21                      THE WITNESS:       Not really.
22       BY MR. HORVAT:
23             Q.       No?    Okay.    So, the special program only
24       usually occurs when school is out for the summer,


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 18 of 46 PageID #:2745



                                                                     Page 56

1        BY MR. HORVAT:
2              Q.       Did any of that -- strike that.
3                       Where did those, where did basketball and
4        football occur?
5                       MR. WEIL:     Object to form.
6                       THE WITNESS:       In the yards.       Basketball in
7        the gym.
8        BY MR. HORVAT:
9              Q.       During the summer of 2015 were you, do you
10       recall what level you were?
11             A.       One.
12             Q.       For the whole summer, as you recall it?
13             A.       Yeah.
14             Q.       So, you would not have been -- you would
15       not have been allowed to partake in these, these
16       programs, correct?
17             A.       Yeah.
18                      MR. WEIL:     Object to form.
19       BY MR. HORVAT:
20             Q.       And because you were not allowed to partake
21       in these programs you didn't, you were not taking
22       part in these programs in the summer of 2015,
23       correct?
24                      MR. WEIL:     Object to form.


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 19 of 46 PageID #:2745



                                                                     Page 57

1                       THE WITNESS:       I can't hear you.
2        BY MR. HORVAT:
3              Q.       Sure.   So, you said you weren't allowed to
4        take part in any of these programs in 2015, right?
5              A.       Yeah.
6                       MR. WEIL:     Object to form.
7        BY MR. HORVAT:
8              Q.       That means you did not take part in any of
9        these programs?
10             A.       No.
11                      MR. HORVAT:      We've been going about an
12       hour?
13                      MR. JACOBSON:       Less.
14       BY MR. HORVAT:
15             Q.       One moment, Mr.          Q.B.

16                      Let's talk about visitation.           Okay.     When
17       Empire was not filming, describe how visitation
18       occurred.
19             A.       Whenever your center visiting days is,
20       that's when you go down to visit your people that
21       will come.
22             Q.       And do you have certain assigned days where
23       your people are allowed to come on?
24             A.       Yeah.


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 20 of 46 PageID #:2745



                                                                     Page 60

1        BY MR. HORVAT:
2              Q.       Are these contact visits?
3              A.       What do you mean?
4              Q.       Sure.     Can you hug your mother?
5              A.       Yes.
6              Q.       You're not cuffed or anything at this time?
7              A.       No.
8              Q.       In fact, unless you're put in restraints
9        you're never cuffed when moving throughout the JTDC;
10       is that right?
11             A.       When you're put in restraints and you're
12       moving throughout the facility, can't nobody move.
13             Q.       Right.    That's what I mean.           But I guess
14       when they move you throughout the facility you're
15       not put in any kind of restraints, right?
16             A.       Uh-uh.
17             Q.       According to your complaint, you and your
18       grandmother claim that she came to the JTDC and was
19       told that visitation for a day would not be -- would
20       not occur.           Are you familiar with that?
21             A.       Yeah.
22             Q.       Do you remember that particular day?
23             A.       I don't remember what the particular day
24       was, but I remember me calling her.                   She telling me


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 21 of 46 PageID #:2745



                                                                     Page 61

1        that they turned her around.
2              Q.       Was that on -- supposed to be on one of
3        your set days?
4              A.       Yeah.
5              Q.       Were you expecting her to show up that day?
6              A.       Yeah.
7              Q.       Were you actually taken to the visitation
8        room that day?
9              A.       No.
10             Q.       Do you recall why not?
11             A.       They called upstairs and like,             Q.B.     your
12       visit just got canceled.
13             Q.       Did they tell you why?
14             A.       No.     They just said my visit got canceled.
15             Q.       Did that ever happen before?
16             A.       No.
17             Q.       So, you never had a visit get canceled
18       before other than this particular one time?
19             A.       Uh-huh.     Yeah.
20             Q.       And did you talk to your grandmother about
21       that?
22             A.       Told -- she was like, they turned me
23       around.        Say visit got canceled.
24             Q.       When did you speak with your grandmother


                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 22 of 46 PageID #:2745



                                                                     Page 62

1        about that?
2              A.       Later on that night.
3              Q.       You called her on the phone?
4              A.       Yes.
5              Q.       And did she say anything else other than
6        that, you know, that she got turned around and visit
7        got canceled?
8              A.       No.     She just said --
9                       MR. WEIL:     Object to form.
10                      THE WITNESS:       They told her visit is
11       canceled.
12       BY MR. HORVAT:
13             Q.       Is that all you can remember about that
14       conversation?
15             A.       Yeah.
16                      MR. HORVAT:      I need to use the restroom, so
17       if nobody has an objection, I'll take a quick break.
18                      THE VIDEOGRAPHER:          Going off the record.
19       Time now is 11:29 a.m.             This is the end of Media
20       Number 1.
21                      (A brief recess was taken.)
22                      THE VIDEOGRAPHER:          We're back on the
23       record.        The time now is 11:38 a.m.             This is the
24       beginning of Media Number 2.


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 23 of 46 PageID #:2745



                                                                         Page 63

1                       MR. WEIL:        This is Steve Weil, for the
2        plaintiff.           Mr.   Q.B.      is going to correct the
3        identities of the people who visited him while he
4        was detained at JTDC.                Go ahead.
5                       THE WITNESS:          My grandmother, my great
6        grandmother, my father, my mother and my mentor.
7                       MR. WEIL:        Thanks.
8        BY MR. HORVAT:
9              Q.       Mr.     Q.B.       when we left off we were
10       talking about visitation, okay?                      Did visitation, did
11       the manner in which it was conducted, did it change
12       while Empire was filming in the summer of 2015?
13                      MR. WEIL:        Objection.          Form.   Foundation.
14                      THE WITNESS:          Yeah.
15       BY MR. HORVAT:
16             Q.       How so?
17             A.       They shut down the visiting, the visiting
18       area.
19             Q.       And where is the visiting area located in
20       the JTDC?
21             A.       Second floor.
22             Q.       Is it a single room?
23                      MR. WEIL:        Objection to form.           Foundation.
24                      THE WITNESS:          Yeah.      I think it's right


                                       Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 24 of 46 PageID #:2745



                                                                     Page 64

1        next to the kitchen.
2        BY MR. HORVAT:
3              Q.       And where was visitation held then if not
4        in this room?
5              A.       The classroom.
6                       MR. WEIL:     Objection to form, foundation.
7        BY MR. HORVAT:
8              Q.       And other than where it was located, was
9        there anything different about visitation?
10                      MR. WEIL:     Same objection.
11                      THE WITNESS:       Couldn't really -- it's
12       small.         You can't really have any privacy if you
13       want to talk to your people, people that stuff -- it
14       it's too small.
15       BY MR. HORVAT:
16             Q.       Other than being bunched up and the lack of
17       privacy, any other complaints that you had about the
18       visitation?
19                      MR. WEIL:     Same objections.
20                      THE WITNESS:       No.
21       BY MR. HORVAT:
22             Q.       Okay.   Were you still allowed to hug your
23       grandmother or your great grandmother?
24             A.       Yes.


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 25 of 46 PageID #:2745



                                                                     Page 65

1              Q.       The limitations with respect to movement,
2        did you have to raise your hand if you wanted to
3        move?
4              A.       Yeah.
5                       MR. WEIL:     Object to form.
6        BY MR. HORVAT:
7              Q.       Is that the same whether visitation was in
8        the visitation room or in the classroom?                  Was it the
9        same?
10                      MR. WEIL:     Same objection.
11                      THE WITNESS:       Yeah.
12       BY MR. HORVAT:
13             Q.       How often do you recall having visitation
14       in one of the classrooms that summer, summer of
15       2015, while Empire was filming?
16             A.       Once or twice.
17             Q.       Do you remember who came to visit you those
18       times?
19             A.       My mentor.
20             Q.       And did your -- did your grandmother ever
21       come during the filming other than the one time we
22       spoke about?
23             A.       I don't remember.
24             Q.       And when your mentor came during Empire,


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 26 of 46 PageID #:2745



                                                                     Page 66

1        when Empire was filming, did you have visitation in
2        the classrooms both times?
3              A.       Yeah.
4              Q.       Did you have other visits other than
5        mentors or -- strike that.                Let me just ask you.
6        Were you visited by probation officers or members of
7        the court system?
8              A.       Yeah.
9                       MR. WEIL:     Object to form.          Are you talking
10       Empire?
11       BY MR. HORVAT:
12             Q.       I'm just asking the question.             How often
13       did that occur?
14                      MR. WEIL:     Object to form.
15                      THE WITNESS:       Like twice a month.
16       BY MR. HORVAT:
17             Q.       Did that occur as well even when Empire was
18       filming?
19             A.       Yeah.
20             Q.       And where did those visitations occur?
21             A.       They have private attorney rooms so you can
22       talk to your attorney, talk to your probation
23       officer.
24             Q.       Okay.   And where are these private attorney


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 27 of 46 PageID #:2745



                                                                     Page 72

1               Q.      So, if there was a fight on the pod or
2        something like that?
3               A.      Yes.
4               Q.      And they couldn't do a movement you would
5        stay there?
6               A.      Yeah.
7               Q.      Switch gears and talk about medical for a
8        minute, okay.          How do you put in a request for
9        medical help or medical assistance?
10              A.      A sick call.
11              Q.      Explain that to me.          How does that work?
12              A.      It's a little box that would be on the
13       wall.        They give you a slip for sick call.             Fill it
14       out.        Put it in the box.        A nurse comes grabs it.
15       The next morning you should be seen in like one or
16       two days.
17              Q.      Okay.   And on the yellow slip, I'm assuming
18       your name is on there; is that right?
19              A.      Yeah.
20              Q.      What else do you put on those slips?
21              A.      Date of birth.       What's wrong with you.          How
22       bad it hurts.          When your next court date is.            That's
23       it.
24              Q.      Do you ever recall making any sick call


                                   Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 28 of 46 PageID #:2745



                                                                       Page 73

1        requests while Empire was filming?
2              A.       No.
3              Q.       Do you have any information regarding the
4        way that those requests were handled while Empire
5        was filming?
6              A.       Yeah.
7                       MR. WEIL:     Object to form.
8        BY MR. HORVAT:
9              Q.       Tell me about that.           How were they handled?
10             A.       I seen some kids put a request in and they
11       ain't never get seen.
12             Q.       And is this -- you knew this because you
13       spoke to some of these kids?
14             A.       Yeah.
15             Q.       This never happened to you, correct?
16             A.       No.
17             Q.       We talked earlier about how you were
18       escorted, right, throughout JTDC.                     Are you guys
19       escorted in a line?
20             A.       Yeah.
21             Q.       If it's 12 or 13 residents, how many
22       security staff on average would escort you guys?
23             A.       Two.
24             Q.       And is that the case wherever you guys are


                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 29 of 46 PageID #:2745



                                                                     Page 82

1              Q.       Did you get disciplined for that?
2              A.       Yeah.
3              Q.       And what happened?
4              A.       Put me on room 24 hours.
5              Q.       That was when you got locked in from 8:00
6        p.m. to 8:00 p.m.?
7              A.       Yeah.
8              Q.       Is that the only time you can recall
9        somebody being brought to your pod that was in a
10       rival gang?
11             A.       Yeah.
12             Q.       Earlier you used the term lockdown when I
13       asked you a question.            What did you mean by
14       lockdown?
15             A.       You can't move.        Move restriction.
16             Q.       Is that how you felt during the filming of
17       Empire, that you were on lockdown?
18             A.       Yeah.
19             Q.       Talk to me about -- when you say, moving
20       restrictions, are you meaning that you didn't go to
21       the schools, for instance?
22             A.       Yeah.
23             Q.       Or the yard, for instance, the rec?
24             A.       Yeah.


                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 30 of 46 PageID #:2745



                                                                     Page 83

1               Q.      Okay.   As far as movement within your pod,
2        everything stayed the same?
3               A.      Yeah.
4               Q.      Okay.   And if you were escorted somewhere
5        else, those escorts looked the same as when Empire
6        wasn't filming, correct?
7               A.      Yeah.
8                       MR. WEIL:    Object to form.
9        BY MR. HORVAT:
10              Q.      So, basically when you're saying lockdown
11       you're talking about the fact that you couldn't go
12       to specific places within the JTDC?
13              A.      Yeah.
14                      MR. WEIL:    Object to form.
15       BY MR. HORVAT:
16              Q.      Were there any benefits to the filming at
17       all?        Do you feel that you got any benefits?                Did
18       you get to meet any of the actors or anything like
19       that?
20              A.      No.
21              Q.      Did you ever -- did any of the actors ever
22       speak to you?
23              A.      No.
24              Q.      Did anybody put on any presentations or


                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 31 of 46 PageID #:2745



                                                                     Page 86

1              A.       Yeah.
2              Q.       Can you describe for me what the difference
3        is between 4G and 4H are?
4              A.       Same thing.    Just a different unit for the
5        kids.
6              Q.       Does 4G and 4H have a different day room?
7              A.       No.
8              Q.       They share a day room?
9              A.       You mean like a different like -- what do
10       you mean?
11             Q.       It's a good question.           I don't know the
12       answer to the question.            That's why I'm asking you.
13       So, explain to me what the difference is between 4G
14       and 4H.
15             A.       Looked just the same.           It's just 4G over
16       here and 4H over there.
17             Q.       Okay.   Can you see people in 4G?
18             A.       No.
19             Q.       In fact, when you're on your pods you can't
20       see any other pods, correct?
21             A.       Only if you look out the window.            Because
22       it's -- the JTDC like a square.                 So if you look out
23       your window you can see other pods.                 You can't see
24       nobody.


                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 32 of 46 PageID #:2745



                                                                        Page 87

1              Q.       You can see across like the yard or
2        something like that?
3              A.       Yeah.
4              Q.       Mr.     Q.B.       earlier you indicated to me
5        that you didn't recall being taken to any of the
6        gyms or the yard for recreation at all.                      Is that --
7        during Empire films; is that correct?
8              A.       Yeah.
9                       MR. WEIL:        Objection, form.
10       BY MR. HORVAT:
11             Q.       What's a behavioral plan?
12             A.       Behavior plan?
13             Q.       Yes, sir.
14             A.       It's when -- it's where you catch -- you
15       usually get put on -- you catch too many write-ups
16       in a week, and it's like you got do community
17       service.        You've got sit on a wall on day.                You
18       can't watch TV.          You can't interact with other
19       youths.
20             Q.       Okay.    According to my records you were on
21       a behavioral plan that summer.                      Is that correct?
22             A.       Yes.
23             Q.       What was specifically your behavioral plan?
24       Tell me about it.


                                       Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 33 of 46 PageID #:2745



                                                                        Page 89

1        ask for it.           Like mental health come to the unit,
2        asks who needs mental health.                  Only if you ask for
3        it.
4        BY MR. HORVAT:
5               Q.      Did you request mental health that summer?
6               A.      No.
7               Q.      That was just part of your plan?
8               A.      Yes.
9               Q.      Now, according the records I have, on
10       June 23rd, that you guys were taken to the south
11       gym.        Are you telling me that didn't happen?
12              A.      Yeah.
13              Q.      It did not happen or it did happen?
14              A.      It did not happen.
15              Q.      On the 24th I have you going to a court
16       appearance.           Tell me about how court appearances
17       work.
18              A.      I go to court for my case.             You go
19       downstairs.           Instead of you being upstairs with the
20       YDS you got sheriffs.             They search you.        Put you in
21       handcuffs.           Put on in, and they do another count.
22       They go off the judge, how many cases they got.                     How
23       many custodies they got.               And then they take you out
24       of the handcuffs and put you in a bullpen with


                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 34 of 46 PageID #:2745



                                                                       Page 90

1        anybody else.          And then whenever your name be called
2        you go in the courtroom.
3              Q.       How often were the court appearances?                  Were
4        they every month?
5              A.       Yeah.   It depends on whenever your court
6        date is.        Sometimes they can make it throughout the
7        whole week.        Sometimes they wait for four months.
8              Q.       How long does a court appearance usually
9        last?
10             A.       Something like -- go down at 8:00.               Be back
11       upstairs like 10:30.
12             Q.       If I showed that you had been escorted to
13       and from a court appearance starting at 9:00 o'clock
14       and ending at like 2:40 p.m., does that sound right
15       to you?        Would you have been down there that long?
16             A.       Yeah.
17             Q.       It can occur -- it can go all day?
18             A.       It depends on how many kids there.
19             Q.       That same day of the court appearance
20       according to the records I have is when this fight
21       occurred, okay, June 24th.                Okay.       Tell me about
22       that.      What happened?
23                      MR. WEIL:     Objection.
24       BY MR. HORVAT:


                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 35 of 46 PageID #:2745



                                                                       Page 91

1              Q.       Is that how you remember?               Was it the same
2        day as your court appearance?
3              A.       I was angry because I got detained for my
4        birthday.        Couldn't go home.           That same day when a
5        rival gang came upstairs.               So, at first I wasn't
6        going to do nothing.             But then my homey me hit him.
7        So I swung, too.
8              Q.       Is this an individual named                              ?
9              A.       I don't know.       I don't remember his name.
10             Q.       When you say your homey, you don't remember
11       his name?
12             A.       No.     I remember my homey name.            I don't
13       remember the boy that we got into it.
14             Q.       Who was your friend's name?
15             A.                     .
16             Q.                     .    All right.          And so you were
17       angry about the fact that you had just been told
18       that you were not going home for your birthday,
19       right?
20             A.       Yeah.
21             Q.       So, initially you wouldn't have done
22       anything but because you were angry about that?
23                      MR. WEIL:     Objection.          Form.
24       Mischaracterizes the witness' testimony.


                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 36 of 46 PageID #:2745



                                                                     Page 92

1        BY MR. HORVAT:
2              Q.       You swung on him?
3              A.       I was going to do something even if I
4        didn't get detained for my birthday because he's a
5        rival gang.           He ain't supposed to be upstairs with
6        me.
7              Q.       So, you just fight on sight, right?
8              A.       Yeah.
9                       MR. WEIL:     Objection.          Form.
10       BY MR. HORVAT:
11             Q.       And for that you did basically 24 hours in
12       your cell?
13             A.       Yes.
14             Q.       Now, that fight, several people were
15       involved in that fight, right?                   At least three?
16             A.       Yeah.
17             Q.       When you fight like that, they revoke your
18       privileges to go to the gym or commissary, these
19       kind of things?
20                      MR. WEIL:     Objection, form, foundation.
21                      THE WITNESS:       Only for commissary.          They
22       really can't revoke your rec.
23       BY MR. HORVAT:
24             Q.       Did the pod get in -- did that particular


                                   Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 37 of 46 PageID #:2745



                                                                      Page 93

1        pod get in trouble for that fight, or was it just
2        you?
3                       MR. WEIL:     Objection, foundation.
4                       THE WITNESS:       It was just me involved.
5        BY MR. HORVAT:
6               Q.      So, once you get put on this 24-hour
7        lockdown, everything returns to normal within the
8        group?
9               A.      Yeah.
10                      MR. WEIL:     Objection.          Form.   Calls for
11       speculation.
12       BY MR. HORVAT:
13              Q.      Do you know how long Empire had been
14       filming on that particular day?
15              A.      No.
16              Q.      Do you know what they were filming on that
17       particular day?
18              A.      I don't remember.
19                      MR. WEIL:     Objection.          Form.
20       BY MR. HORVAT:
21              Q.      What was -- what is your birthday, sir?               Is
22       it the 2nd of July?
23              A.      Yeah.
24              Q.      You were in legacy in June of that summer.


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 38 of 46 PageID #:2745



                                                                     Page 96

1              A.       Yeah.
2              Q.       And pursuant to my records it indicates
3        that you guys were also taken to the gym the
4        following day on the 24th of August.                   Is it your
5        testimony that did not happen?
6              A.       Yeah.
7              Q.       And on the 25th I also show pursuant to
8        documentation I have that you were taken to the gym
9        for recreation.           Is it your testimony that did not
10       happen as well?
11             A.       I was in the room that day.
12             Q.       The 25th?
13             A.       Yeah.
14             Q.       What happened?        Why were you in the room?
15             A.       I fought the day before.
16             Q.       This is in August?
17             A.       August 25th?
18             Q.       Yes, sir.
19             A.       No.     August 25th, I don't remember.           I
20       thought you were talking about June 25th.
21             Q.       No.     I'm sorry.      Yeah.      So, I was talking
22       about August.           So, just so I'm clear, pursuant to my
23       records it indicates that legacy in those pods were
24       given recreation on August 23th, 24th and 25th.                     Are


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 39 of 46 PageID #:2745



                                                                     Page 97

1        you saying you were never taken to the gym for
2        recreation that day?
3              A.       Yes.    We probably went that day.
4              Q.       Why do you believe you probably went those
5        days?
6              A.       End of August.       They trying to get out of
7        rec rooms before the winter comes so they get ready
8        to shut down the yards.
9              Q.       So, you believe during that time that you
10       were probably were taken to one of the gyms for
11       basketball or something like that?
12             A.       Yes.
13             Q.       So, earlier you indicated that rec was on
14       the pod during the filming days in June, right?
15             A.       Yeah.
16             Q.       Okay.    Do you remember how many days that
17       was -- that was?
18                      MR. WEIL:    Objection.          Form.
19                      THE WITNESS:      Throughout the week, a whole
20       week.
21       BY MR. HORVAT:
22             Q.       That week in June that they were filming?
23             A.       Yeah.
24             Q.       So, you always had the rec on the pod?


                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 40 of 46 PageID #:2745



                                                                    Page 101

1              A.       No.
2              Q.       You don't know an individual from your time
3        at the JTDC by the name of                                 ?
4              A.       No.
5              Q.       Mr.    Q.B.       if you'll turn back to Page 19,
6        you're going to see the initials QB which I can tell
7        you nobody is going to argue is you.                       Q.B.         .
8        I'm going to ask you about some of the specifics
9        under these paragraphs, okay?
10                      Paragraph A says:            During the summer of
11       2015 QB was 16 years old and housed in the JTDC
12       living unit.          Children on QB's pod normally attended
13       classes at the Nancy B. Jefferson School throughout
14       the day.        Children on QB's pod were provided with
15       two recreation periods, one for gym class as part of
16       their schooling and another for an after-school
17       recreation hour.
18                      Mr.    Q.B.       just so we're clear, you were
19       not detained at the JTDC while the Nancy B.
20       Jefferson School was in session that summer,
21       correct?
22             A.       Uh-huh.
23             Q.       Is that correct?
24             A.       Yes.


                                      Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 41 of 46 PageID #:2745



                                                                    Page 106

1        pod were ignored.        Normally such requests were
2        responded to relatively promptly.
3                       You testified earlier that the sick call
4        requests would usually get handled the next day?
5               A.      One or two days.
6               Q.      One or two.    Is that normal?
7               A.      Yes.
8               Q.      Do you know of any residents or kids on
9        your pod, can you give me examples of anybody who
10       put in a sick pod request and it didn't get handled
11       within one or two days?
12              A.      One kid, he had a -- he had a blood clot in
13       his eye.        He put in sick call.           He ain't get seen
14       until the next week.
15              Q.      Blood clot in his eye?
16              A.      Yes.
17              Q.      What do you mean, his eyeball was actually
18       red?
19              A.      Yes.
20              Q.      Do you know who his was?
21              A.      I don't remember his name.           I remember he
22       was in there for a while.
23              Q.      How do you recollect that?           How do you
24       recall that?


                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 42 of 46 PageID #:2745



                                                                       Page 107

1              A.       Because --
2                       MR. WEIL:     Objection, form.
3                       THE WITNESS:       We called -- he had
4        on his stomach so we called him                           .
5        BY MR. HORVAT:
6              Q.       And that's how you recollect who he was?
7              A.       Yes.
8              Q.       Other than that, you can't give me a name
9        or who he was?
10             A.       No.
11             Q.       Was he black, white, Hispanic?
12             A.       Hispanic.
13             Q.       Other than his Hispanic gentleman with
14               tattooed across his body, can you think of
15       anybody else who put in a sick call request that was
16       not handled within one or two days?
17             A.       Almost everybody, trying to get off the
18       unit.
19             Q.       People put in sick call requests so you can
20       get out of the unit, right?
21             A.       Yeah.
22                      MR. WEIL:     Objection.          Form, foundation.
23       BY MR. HORVAT:
24             Q.       In fact, that's one of the ways that you


                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 43 of 46 PageID #:2745



                                                                      Page 108

1        break your day is you can put a sick call request in
2        and you can go take a walk basically, right?
3              A.       Yeah.
4                       MR. WEIL:     Same objection.
5        BY MR. HORVAT:
6              Q.       All right.      And kids put in a lot of sick
7        call requests when they're really sick, right,
8        Mr.      Q.B.

9              A.       Yeah.
10                      MR. WEIL:     Objection.          Calls for
11       speculation.
12       BY MR. HORVAT:
13             Q.       In fact -- I'm not trying to get you in
14       trouble, but you've done that as well, too, right?
15                      MR. WEIL:     Objection.          Form, foundation.
16                      THE WITNESS:       I don't write sick calls like
17       that.
18       BY MR. HORVAT:
19             Q.       But you know other kids have, right?
20             A.       Yeah.
21                      MR. WEIL:     Objection.          Form, foundation.
22       BY MR. HORVAT:
23             Q.       And they do that year around whether Empire
24       is filming or whether they're not filming, right?


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 44 of 46 PageID #:2745



                                                                      Page 109

1                       MR. WEIL:       Foundation.
2        BY MR. HORVAT:
3               Q.      Is that's a yes?
4               A.      Yes.
5               Q.      Mark that as Number 2.
6                       Mr.      Q.B.    you can go ahead and set that
7        aside.
8                       (Exhibit Number 2 was marked
9                        for identification.)
10                      MR. HORVAT:       One second.
11                      MR. WEIL:       Yeah.      Sure.       This is the right
12       one.
13                      MR. HORVAT:       He's got the right one.
14                      MS. CHARDON:        You gave away the big
15       surprise with that.
16                      MR. HORVAT:       I did.        Yes.     Suspense.
17       BY MR. HORVAT:
18              Q.      Mr.      Q.B.    I'm showing you what's been
19       marked as        Q.B.     Number 2.         Do you recognize that
20       document, sir?
21              A.      Yes.
22              Q.      And are those the answers to interrogatory
23       questions that you gave?
24              A.      Yes.


                                    Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 45 of 46 PageID #:2745



                                                                    Page 112

1        you as well.
2                       Just to go back for a second, Mr. Horvat
3        asked you about some issues regarding medical care,
4        and you mentioned there was a guy in your pod named
5                       .     Do you remember that?
6              A.       Yeah.
7              Q.       And you said he had some issues with his
8        eye; is that correct?
9              A.       He had a blood clot in his eye.
10             Q.       And did he -- you said that you thought he
11       had to wait a week before he received medical care.
12       Is that right?
13             A.       No.     He did wait a week.
14             Q.       How do you know he had to wait a week?
15             A.       I was there with him for the whole week.
16             Q.       Did he tell you when he put in for medical
17       care?
18             A.       Yes.     I was sitting right there when he did
19       sick call.
20             Q.       You saw him do it?
21             A.       When I told him to go to sick call.              It was
22       getting worse and worse.
23             Q.       Did you see him put sick call in?
24             A.       Yes.


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 212-3 Filed: 10/18/18 Page 46 of 46 PageID #:2745



                                                                    Page 113

1              Q.       And were with you him every minute for the
2        rest that week?
3              A.       I was in the pod.        So, yes.
4              Q.       How do you know when he got called?              Did
5        you hear him get called?
6              A.       They going to come upstairs.           The nurse
7        come upstairs and call our names and take you back
8        downstairs.
9              Q.       Is that always how sick call worked?
10             A.       Yeah.
11             Q.       Where physically was the sick call?              Where
12       did they take you?
13             A.       Down to medical.
14             Q.       Where was medical in comparison to the pod?
15             A.       On the third floor.
16             Q.       Can you tell me who Leonard Dixon was?
17             A.       Leonard Dixon?
18             Q.       Yes.
19             A.       The superintendent.
20             Q.       Did you ever meet Leonard Dixon?
21             A.       When I -- tour of legacy, yeah, when I
22       broke down everything.
23             Q.       Say that again.
24             A.       When I broke everything on legacy here.


                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
